04/10/2020




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                               Case Number: DA 20-0098


                    Supreme Court Cause No. DA 20-0098



__________________________________________________________________
 IN RE THE MARRIAGE OF:

 THOMAS N. DIETRICH,

                Petitioner/Appellant,
                                               ORDER GRANTING
 and                                           EXTENSION OF TIME

 JOHN H. GODBE,

                Respondent/Appellee.


         Upon consideration of Appellant's Motion for Extension of Time to File

Opening Brief, and for good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellant Thomas N. Dietrich is granted an

extension of time to and including May 18, 2020, within which to file his Opening

Brief.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                         April 10 2020